DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fabry US 2006/0276291.
Claim 1. An engine system, comprising: an engine (12) having an engine shaft (18); and a transmission comprising: an input shaft (72 and/or 56) connected to the engine shaft to rotate with the engine shaft; one or more rotating gears (64) configured to rotate relative to the input shaft; a synchromesh (36) configured to selectively engage each of the one or more rotating gears directly (see response to arguments elsewhere below) to the input shaft; a second shaft (32 or 34) comprising a clutch (40 or 42) configured to selectively engage the one or more rotating gears to the second shaft to cause the second shaft to rotate with the one or more rotating gears.  
Claim 2. The system of claim 1, wherein the clutch is larger than the synchromesh (see figures).  
Claim 3. The system of claim 1, wherein the clutch is configured to operate in a tighter range of torque values than the synchromesh (within the broadest reasonable interpretation noting that “configured to” denotes mere functional intended use, which the prior art structure is presumed to be capable of performing in accordance with the MPEP).1 
Claim 4. The system of claim 1, wherein the clutch (42/74) includes a second shaft gear (68) disposed thereon and meshed with a rotating gear (64) of the one or more rotating gears.  
Claim 5. The system of claim 1, wherein the second shaft is an output shaft configured to connect (via 86) to one or more aircraft accessories (within the broadest reasonable interpretation noting that “configured to” denotes mere functional intended use, which the prior art structure is presumed to be capable of performing in accordance with the MPEP).  
Claim 6. The system of claim 1, wherein the second shaft is connected to an output shaft (86) via a gear pair (94/98).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry US 2006/0276291.
Fabry discloses that that engine can be of any type capable of driving the transmission (see para.[0028]) but does not expressly identify the engine type as being an “aircraft turbomachine”.  In the previous 12/9/2021 Office action, the examiner took Official Notice that it was extremely well known in the art to increase the utility of a transmission by driving it with an aircraft turbomachine.  Applicant’s subsequent 3/9/2022 response did not adequately traverse the official notice by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art as is required by 2144.03(C).  Nonetheless, in the interest of compact prosecution, the examiner has pointed to evidence already of record that adequately supports the Official Notice statement (see “Response to Arguments” section in the previous 5/13/2022 Office Action).  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such for the purpose of increasing utility.
The remaining claim limitations flow naturally from the explanations elsewhere above.
Response to Arguments
Applicant argues that the newly amended independent claims 1, 8 and 14 overcome the previous rejections over Fabry by adding the term “directly”.  This is not persuasive.  Fabry anticipates the newly amended version of claims, as is detailed in the reworded rejections above.  More particularly, note that the newly added term “directly” must be interpreted at least as broadly as is necessary to read on applicant’s own invention.  See for instance applicant’s figure 4 which shows that the synchromeshes do NOT cause the gears to move into direct contact with the shafts (rather the gears remain separated from the shafts by bearings).  Accordingly, the newly added limitation “selectively engage… directly” is taken to mean that the synchromeshes act to selectively engage the gear with the shaft without any other intervening gear or shaft therebetween (i.e., the gear contacts the synchro and the synchro contacts the shaft).  Similarly, the Fabry synchro (36) “directly” engages gear (64) to shaft (72) without any other gear or shaft therebetween.  
Although not pertinent to applicant’s arguments, the examiner notes that the limitation “rotate with” does not require coaxial rotation noting that applicant’s own figure 4 shows that the second shaft (313a) can “rotate with” the one or more rotating gears (gears on input shaft 307), as claimed, despite being parallel/offset therefrom rather than coaxial.  Accordingly, “rotate with” must be taken to broadly mean elements that rotate due to one acting on, or engaging with, the other.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.  For instance, note that Ohashi US6332371 discloses an engine system, comprising: an engine (see written description of “engine”) having an engine shaft (“an engine output shaft of a vehicle, not shown”); and a transmission comprising: an input shaft (1) connected to the engine shaft to rotate with the engine shaft; one or more rotating gears (21b or 21r) configured to rotate relative to the input shaft; a synchromesh (16) configured to selectively engage each of the one or more rotating gears directly to the input shaft; a second shaft (2) comprising a clutch (15) configured to selectively engage (via 22b or 22r) the one or more rotating gears to the second shaft to cause the second shaft to rotate with the one or more rotating gears.  
 All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.